MacIntyre, J.,
dissenting. I can not agree to the ruling of the majority, as contained in paragraph 5. It is competent, for the purpose of discrediting a witness, to show that he has been convicted of a crime. The general rule is that the crime must rise to the importance of a felony or be a misdemeanor involving moral turpitude. The Penal Code (1910), § 2, defines a felony as an offense for which the offender, on conviction, shall be punished by death or imprisonment in the penitentiary, and not otherwise. In Real v. People, 3 Hand (N. Y.), 270, 281, the court said: “It would be productive of great injustice- often, if where a witness is pro*308duced, of whom the opposite party has before never heard, and who gives material testimony, and from some source, or from the manner and appearance of the witness, such party should learn that most of the life of the witness had been spent in jails, and other prisons for crimes, if this fact could not be proved by the witness himself, but could only be shown by records existing in distant counties, and perhaps States, which for the purposes of the trial are wholly inaccessible. No danger to the party introducing the witness can result from this class of inquiries, while their exclusion might, in some cases, wholly defeat the ends of justice. My conclusion is, that a witness upon cross-examination may be asked whether he had been in jail, the penitentiary, or State prison or any other place that would tend to impair his credibility, and how much of his life he has passed in such places. When the inquiry is confined to whether he has been convicted, and of what, a different rule may perhaps apply. This involves questions as to the jurisdiction and proceedings of a court of which the witness may not be competent to speak. This was the point in Griswold v. New-comb, and the only point in that case. Here the inquiry was simply whether and how long the witness had been in the penitentiary. This the witness knew and could not be mistaken about.” In 1 .Wharton’s Criminal Evidence (10th ed.), 986, § 474, it is said: “Witness may be asked whether he has been in prison. — When the inquiry of the witness upon cross-examination is as to whether he has been convicted and of what, a different rule may perhaps apply, and such questions are usually permitted as affecting the credibility of the witness; but the conclusion is forced and unnatural that even in such a case the witness could not tell the truth. But a conviction, if of an infamous crime, must be shown by the record, and not by parol.”
It seems to me that the judge in the trial court was following this rule as laid down by Wharton.
I do not think the trial judge committed error in allowing the solicitor-general to ask the State’s witness on cross-examination if “he had served a Federal sentence at Fort Leavenworth, Kansas, in the United States penitentiary, for seven months' and eighteen days.” See also Pierce v. State, 29 Ga. App. 68 (113 S. E. 47).